Citation Nr: 0014807	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  98-08 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for a 
cardiovascular disability, to include valvular heart disease 
with a history of rheumatic fever and rheumatic heart 
disease, currently rated as 60 percent disabling.

2.  Entitlement to an increased disability rating for a 
cardiovascular disability, to include valvular heart disease 
with a history of rheumatic fever and rheumatic heart 
disease, evaluated as 60 percent prior to December 18, 1997.

3.  Entitlement to an increased disability rating for a 
cardiovascular disability, to include valvular heart disease 
with a history of rheumatic fever and rheumatic heart 
disease, evaluated as 30 percent disabling prior to April 10, 
1997.

4. Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 for hospitalization from 
August 11, 1999 to September 8, 1999. 

5.  Entitlement to a total disability rating based on 
individual unemployability, due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Bobby Vance, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to June 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 1995 rating decision rendered by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for a 
cardiovascular disability as secondary to rheumatic fever was 
denied.  The veteran appealed this decision.  During the 
pendency of this appeal, a March 1997 rating action 
established service connection for a valvular disability with 
a history of rheumatic fever and rheumatic heart disease and 
a 30 percent disability evaluated was assigned.  The veteran 
appealed this decision. 

The veteran also appeals a August 1999 rating action wherein 
a total disability evaluation based on individual 
unemployability was denied and a November 1999 rating action 
wherein a temporary total evaluation because of hospital 
treatment in excess of 21 days for a service-connected 
condition was denied.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  In March 1994, the veteran filed a claim for service 
connection for a cardiovascular disability, as secondary to 
rheumatic fever and rheumatic heart disease.

3.  During the pendency of the veteran's appeal, the 
diagnostic criteria for the rating of cardiovascular and 
heart disabilities were modified effective January 18, 1998.

4.  With respect to his claim that his service connected 
cardiovascular disability is more severe than currently 
evaluated, the Board finds that the old and new criteria are 
equally favorable to the veteran.

5.  The veteran is currently unemployable due to his service 
connected cardiovascular disability secondary to rheumatic 
fever and rheumatic heart disease.

6.  The veteran's cardiovascular disability is currently 
manifested by complaints of chest pain, fatigue, and dyspnea 
with objective findings of 3-5 METs.

7.  The evidence shows that the veteran was unemployable 
prior to December 18, 1997 due as a result of his valvular 
disease.  

8.  Prior to April 10, 1997, the veteran's cardiovascular 
disease was manifested by subject complaints of chest pain 
and objective findings of a systolic heart murmur.

9.  Prior to April 10, 1997, the evidence did not show that 
the veteran's service connected cardiovascular disease was 
manifested by an enlarged heart; severe dyspnea on exertion; 
elevation of systolic blood pressure; paroxysmal auricular 
fibrillation or flutter; paroxysmal tachycardia; or 
preclusion of more than light manual labor.

10.  The appellant's period of VA hospitalization from August 
11, 1999 to September 8, 1999, included treatment and 
evaluation of his service-connected cardiovascular 
disability. 


CONCLUSIONS OF LAW

1.  The criteria for an increased schedular disability rating 
of 100 percent for a cardiovascular disability, to include 
valvular heart disease with a history of rheumatic fever and 
rheumatic heart disease, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4, §§ 4.40, 4.45, 
4.104, Diagnostic Codes 7000-7123 (1997 & 1999).

2.  The criteria for an increased schedular disability rating 
of 100 percent for a cardiovascular disability, to include 
valvular heart disease with a history of rheumatic fever and 
rheumatic heart disease, prior to December 18, 1997, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1997); 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.104, Diagnostic Codes 7000-7123 
(1997 & 1999).

3.  The criteria for an increased schedular disability for a 
cardiovascular disability, to include valvular heart disease 
with a history of rheumatic fever and rheumatic heart 
disease, rated as 30 percent disabling prior to April 10, 
1997, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1997); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.104, 
Diagnostic Codes 7000-7123 (1997).

4.  The criteria for establishing a total disability rating 
based on individual unemployability (TDIU) are not met.  
38 C.F.R. § 4.16 (1999).

5.  The criteria for a temporary total rating for a period of 
VA hospitalization from August 11, 1999 to September 8, 1999, 
have been met. 38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 4.29 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible. If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999);  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

I.  Claims for Increased Disability Ratings

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claims for increased disability 
ratings are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); that is, he has 
presented claims that are plausible.  He has not alleged that 
any records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999), has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (1999).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

Service connection for a valvular disability was denied by 
means of a May 1995 rating action.  The veteran appealed this 
decision.  During the pendency of his appeal, service 
connection for a valvular disability with a history of 
rheumatic fever and rheumatic heart disease was established 
by means of a March 1997 rating action as post service 
medical records indicate that the veteran's cardiovascular 
disability was etiologically related to an inservice 
rheumatic fever.  The evidence also showed that the veteran 
underwent valve replacement and coronary artery bypass 
grafting on April 4, 1994.  A 100 percent disability rating 
was assigned effective March 25, 1994, the date of claim on 
appeal.  A 30 percent disability evaluation was assigned 
effective June 1, 1995, as such rating is the minimum rating 
assigned following heart valve replacement.  The veteran 
appealed the assignment of this disability rating.  

By means of an April 1998 rating decision, the disability 
evaluation for the veteran's cardiovascular disability was 
increased to 60 percent disabling, effective April 10, 1997.  
Additionally, a 100 percent disability rating was assigned 
from December 19, 1997 to April 1, 1998, due to 
hospitalization over 21 days; and a 100 percent disability 
rating was also assigned from April 1, 1998 to February 28, 
1999 based on surgical or other treatment necessitating 
convalescence.  Effective March 1, 1999, the veteran's 
cardiovascular disability was increased to 60 percent 
disabling.

Diseases of the heart are currently rated under Diagnostic 
Codes 7000 to 7123 of the Schedule.  38 C.F.R. § 4.104 
(1999).  The veteran's current disability may be evaluated 
under Diagnostic Codes 7000, 7016, or 7017.  (The Board notes 
that the relevant rating criteria are the same under these 
three diagnostic codes.)  Under these criteria a 30 percent 
disability rating is appropriate for a workload of greater 
than 5 METs but not greater than 7 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent disability rating 
contemplates more than one episode of acute congestive heart 
failure in the past year; a workload of greater than 3 but no 
greater than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 100 percent 
disability rating is appropriate for chronic congestive heart 
failure; a workload of 3 METs or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  

During the pendency of this appeal, the schedular criteria 
for evaluating cardiovascular disabilities were modified.  
Under the criteria effective prior to January 12, 1998, a 30 
percent disability evaluation is warranted for inactive 
rheumatic heart disease from the termination of an 
established service episode of rheumatic fever, or its 
subsequent recurrence with cardiac manifestations during the 
episode or recurrence for 3 years; or a diastolic murmur with 
characteristic EKG manifestation or definitely enlarged 
heart.  A 60 percent disability rating contemplates definite 
heart enlargement; severe dyspnea on exertion, elevation of 
systolic blood pressure, or such arrhythmias as paroxysmal 
auricular fibrillation or flutter or paroxysmal tachycardia; 
or preclusion of more than light manual labor.  A 100 percent 
disability evaluation is appropriate for definite enlargement 
of the heart clinically confirmed by roentgenogram; dyspnea 
on slight exertion; rales, pretibial pitting at end of day or 
other definite signs of beginning congestive failure; or 
preclusion of more than sedentary employment.  38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (1997).

In addition, prior to January 12, 1998, Diagnostic Code 7016 
provides for a 100 percent disability rating for one year 
following implantation of a prosthetic heart valve; 
thereafter, rated as rheumatic heart disease with a minimum 
rating of 30 percent.  Similarly, Diagnostic Code 7017 
provides for a 100 percent disability rating for one year 
following coronary artery bypass surgery; thereafter, rated 
as arteriosclerotic heart disease with a minimum rating of 30 
percent.  Under Diagnostic Code 7005 arteriosclerotic heart 
disease is rated 30 percent disabling following typical 
coronary occlusion or thrombosis; or with history of 
substantiated anginal attack with ordinary manual labor 
feasible.  A 60 percent disability rating is warranted 
following a typical history of acute coronary occlusion or 
thrombosis; or with history of substantiated repeated anginal 
attacks with more than light manual labor not feasible.  A 
100 percent disability rating is warranted during and for 6 
months following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc.  A 100 percent 
disability rating is also warranted for arteriosclerotic 
heart disease after 6 months, with chronic residual findings 
of congestive heart failure or angina on moderate exertion or 
preclusion of more than sedentary employment.  38 C.F.R. 
§ 4.104 (1997).

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals, (Court) 
has held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Similarly, VA General Counsel has held that when a provision 
of the Rating Schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
should first determine whether the amended regulation is more 
favorable to the claimant.  VAOPGCPREC 3-00 (April 10, 2000).  
The Board notes that it may be necessary to separately apply 
the pre-amendment and post-amendment version of the 
regulation to the facts of the case in order to determine 
which provision is more favorable to the appellant, unless it 
is clear from a facial comparison of both versions that one 
version is more favorable.  Id.    

VA Adjudication Manual, M21-1, Part VI, Chapter 5, paragraph 
11.18f(2) (August 26, 1996) (hereinafter "M21-1, para. 
11.18f(2)") states that "if verified rheumatic heart 
disease has been demonstrated, the effect of subsequent onset 
of hypertensive or arteriosclerotic heart disease which may 
also produce heart muscle changes and congestive failure 
cannot be satisfactorily dissociated from the rheumatic 
changes."  The combined cardiac disability is to be 
evaluated as one entity under the service-connected rheumatic 
heart disease code.  Recently, the VA General Counsel has 
determined that this provision of VA Manual M21-1 is 
substantive and binding on the Board.  VAOPGPREC 6-2000 (May 
19, 2000).

A.  Increased Rating greater than 60 percent

In the present case, the most recent medical evidence shows 
that the veteran is currently precluded from working due to 
his cardiovascular disability.  A October 1997 VA outpatient 
treatment record indicates that while the veteran has 
pulmonary disabilities, the limiting factor in his ability to 
return to work as a pipe fitter is not his lungs, but the 
chronic anti-coagulation required for his prosthetic heart 
valve.  The VA physician stated that the veteran should not 
work in any environment where he is at risk for even mild 
physical trauma.  Similarly, a November 1997 statement from 
Dr. William L. Holman indicates that, because of the 
veteran's chronic need for anti-coagulation and sternal 
instability, he is not physically able to do any type of work 
in the work force and should be considered permanently 
disabled.

An April 1999 VA heart examination report indicates that the 
veteran complained of daily chest pain.  He takes from 1-7 
nitroglycerin daily; however, his use had increased recently.  
He indicated that he develops chest pain if he walks too fast 
and that he can only walk 50-60 yards before he is limited 
due to leg pain, chest pain, and shortness of breath.  He 
could not exercise due to chest pain.  While he did not have 
a history of dizziness or syncope, he complained of extreme 
fatigue, lack of energy, and dyspnea.  Cardiac examination 
revealed a regular rate with crisp valve sounds, nor murmur, 
rub or gallop.  PMI was not displaced and his precordium was 
not hyperactive.  He had a well-healed sternal scar and right 
thoracotomy scar.  There was no peripheral edema.  A 
diagnosis of rheumatic valvular heart disease, status post 
aortic valve replacement, status post mitral valve 
replacement, status post myocardial infarction, with history 
of hypertension (3-5 METS) was rendered.  

In November 1999, a VA physician reviewed the veteran's 
claims folder and medical records.  The examiner concluded 
that the veteran was presently unemployable; however, the 
examiner opined that this unemployability was not related to 
valvular disease, but rather to coronary artery disease.  At 
the time the veteran was hospitalized in the intensive care 
unit and on a respiratory secondary to heart condition 
related to the arterial supply to the heart rather than to 
his valves.  

The Board notes that VA Adjudication Manual, M21-1, Part VI, 
Chapter 5, paragraph 11.18f(2) (August 26, 1996) (VA Manual 
M21-1) states that "if verified rheumatic heart disease has 
been demonstrated, the effect of subsequent onset of 
hypertensive or arteriosclerotic heart disease which may also 
produce heart muscle changes and congestive failure cannot be 
satisfactorily dissociated from the rheumatic changes."  The 
combined cardiac disability is to be evaluated as one entity 
under the service-connected rheumatic heart disease code.  
Recently, the VA General Counsel has determined that this 
provision of VA Manual M21-1 is substantive and binding on 
the Board.  VAOPGPREC 6-2000 (May 19, 2000). Accordingly, the 
Board finds that, giving the veteran the benefit of the 
doubt, it is prudent to evaluate his cardiac disability as 
one entity. 

After a review of both the rating criteria currently in 
effect and the rating criteria in effect prior to January 12, 
1998, the Board finds that both sets of criteria are equally 
favorable to the veteran.  With respect to the old criteria, 
a 100 percent disability rating is warranted for rheumatic 
heart disease with preclusion of more than sedentary 
employment.  As indicated above, the evidence shows that the 
veteran was unable to work due to his cardiovascular 
condition and was thus unable was precluded from even 
sedentary employment.  Accordingly, a 100 percent disability 
rating is currently warranted based on the old criteria.  
Likewise, a 100 percent disability rating is currently 
warranted under the new rating criteria as the evidence shows 
a workload of 3 METs resulting in dyspnea, fatigue and 
dizziness. 

Accordingly, the preponderance of the evidence is for an 
increased disability rating of 100 percent, but no greater, 
for a cardiovascular disability, to include valvular heart 
disease with a history of rheumatic fever and rheumatic heart 
disease disability.  Accordingly, a 100 percent disability 
rating is granted, as the diagnostic criteria for an 
increased rating for this disability are satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.104, Diagnostic Codes 7000-7123 
(1997 & 1999).

B.  Increased Rating greater than 60 percent prior to 
December 18, 1997

With respect to this claim for an increased rating, as the 
aforementioned changes in the diagnostic criteria were 
established subsequent to the time period in question, the 
Board will consider this claim based on the criteria in 
effect prior to January 12, 1998.  After a review of the 
evidence, the Board finds that that the veteran's contentions 
are supported by the evidence and that an increased 
disability is, therefore, warranted.  

As stated previously, an October 1997 VA outpatient treatment 
record indicates that while the veteran has pulmonary 
disabilities, the limiting factor in his ability to return to 
work as a pipe fitter is not his lungs, but the chronic anti-
coagulation required for his prosthetic heart valve.  The VA 
physician stated that the veteran should not work in any 
environment where he is at risk for even mild physical 
trauma.  Similarly, a November 1997 statement from Dr. 
William L. Holman indicates that because of the veteran's 
chronic need for anti-coagulation and sternal instability, he 
is not physically able to do any type of work in the work 
force and should be considered permanently disabled.  

Accordingly, as the evidence shows that the veteran was 
unemployable due to his chronic need for anti-coagulation 
medication and more than sedentary employment was precluded 
as a result of his service connected cardiovascular 
disability, the Board finds that the criteria for a 
disability rating of 100 percent, but no greater, are met for 
a cardiovascular disability, to include valvular heart 
disease with a history of rheumatic fever and rheumatic heart 
disease disability, prior to December 18, 1997.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1997); 38 C.F.R. Part 4, 
§§ 4.40, 4.45, 4.104, Diagnostic Codes 7000-7123 (1997).

C.  Increased Rating Greater than 30 Percent Prior to April 
10, 1997

With respect to this claim for an increased disability rating 
greater than 30 percent, prior to April 10, 1997, as the 
aforementioned changes in the diagnostic criteria were 
established subsequent to the time period in question, the 
Board will consider this claim based on the criteria in 
effect prior to January 12, 1998.  After a review of the 
evidence, the Board finds that that the veteran's contentions 
are not supported by the evidence and that an increased 
disability is, therefore, not warranted.

In March 1994, the veteran underwent a right and left heart 
catheterization with coronary angiography.  The VA operation 
report indicates that the veteran had near critical aortic 
valve stenosis and single vessel coronary artery disease.  
The hospital summary shows that the veteran was hospitalized 
from March 1994 to April 1994.  The veteran reported chest 
discomforted described as a heaviness with less than 15 
minutes duration that is relieved by rest.  Physical 
examination revealed a regular heart rate and rhythm.  The 
veteran had a III/VI systolic ejection murmur and a mild 
diastolic rumble with radiation of the murmur to the left 
axilla and to the carotids bilaterally.  His pulses were 2+ 
and equal throughout.  There was no cyanosis present and the 
point of maximal intensity was normal.  Similarly there was 
no thrill detected.  Diagnoses of rheumatic heart disease, 
hypertension, and coronary artery disease were rendered.

In April 1994, the veteran underwent an aortic valve 
replacement and coronary artery bypass grafting.  He 
tolerated the surgery well and had a normal convalescence 
prior to his hospital discharge.  

VA outpatient treatment records from April 1994 to July 1994 
indicate that the veteran received postoperative follow-up 
treatment.  A July 1994 record shows that his valve sounds 
were "O.K."  He was doing well and had no cardiovascular 
complaints.    

In July 1994, the veteran was afforded a VA diseases of 
arteries/veins examination.  The examination report indicates 
that the veteran reported a seven to eight year history of 
his legs giving out and hurting after going up ten to fifteen 
stairs.  The examiner found mild peripheral vascular disease 
with no history of an acute embolic episode and no history of 
known atrial fibrillation, both of which could contribute to 
the likelihood of artery blockage caused by rheumatic fever.  

A July 1994 VA disease of the heart examination report 
indicated that the veteran reported a history of rheumatic 
fever during active service in December 1961 or 1962.  He 
complained of pressure in his chest especially on exertion.  
He also reported three episodes of rapid heartbeat since his 
prior heart surgery.  Cardiac examination revealed a regular 
rate with a crisp heart valve sounds.  There was no apparent 
murmur or gallop.  His PMI was not displaced and his 
precordium was not hyperactive.  There was no peripheral 
edema.  There was a well-healed 22 cm sternal scar and a 
donor scar down his left leg medially.  His lungs were clear 
to auscultation and percussion without rales, rhonchi, or 
wheezes.  An EKG was within normal limits and a chest x-ray 
revealed that his heart was not enlarged.  No acute pulmonary 
infiltrates were seen.  In additional a complete blood count 
was completely within normal limits.  Electrolyte and renal 
function were normal with the exception of a slight elevated 
chloride of 114.   Cardiac ECHO revealed aortic valve 
replacement, normal left ventricular systolic function, mild 
mitral regurgitations and moderate to severe aortic 
insufficiency.  Diagnoses of a history of rheumatic fever and 
status post valve replacement and one coronary artery bypass 
for coronary artery disease were rendered.  The examiner 
opined that the veteran's coronary artery disease and 
peripheral vascular disease were not caused by his rheumatic 
fever.  

A July 1994 VA radiology report shows the veteran's heart was 
not enlarged.  There was not evidence of acute pulmonary 
infiltrates.  

In August 1994, the veteran was seen for a second opinion 
relative to his prior VA examination.  The veteran's 
temperature was recorded as afebrile.  His pulse was 74 and 
regular and his respiratory rate was 14.  His blood pressure 
was 130/70.  He was described as a well-developed, well-
nourished man who was in no apparent distress.  He was 
oriented and cooperative.  Examination of his heart found 
that his PMI was not displaced.  His S1-S2 was normal with a 
physiologic splitting of S2.  He had a grade 1/6 systolic 
ejection murmur in the aortic area.  There was no diastolic 
murmur and no gallop or rub.  His pulses were described as 
full and synchronous except in both legs where the pulses 
were faintly palpable below the femorals.  

An August 1994 VA radiology report indicates that the 
veteran's heart was within "range of normal size."  An 
impression of bilateral chronic obstructive pulmonary disease 
was noted. 

In January 1995, the veteran underwent a dental restoration 
at a VAMC.  The hospitalization records indicate that he had 
a "stable heart, lobe dry."  His heart had a normal rhythm 
with a crisp prosthetic click.  He also had a grade 2/6 
systolic murmur at the apex.  

A February 1995 VA medical record shows that the veteran was 
seen with complaints of a one week history of sharp pain in 
his left chest with radiation down his left arm.  His 
cardiovascular system displayed a normal heart rhythm with a 
systolic ejection murmur. There was no aortic regurgitation 
and normal valve sounds.  His chest was nontender and there 
was no edema.  

A May 1995 follow-up VA outpatient treatment record shows 
that the veteran had "no real angina."  He had good valve 
clicks with no congestive heart failure.

A January 1996 letter from Dr. William L. Holman, a private 
physician, indicates that the veteran underwent aortic valve 
replacement.  Dr. Holman opined that the veteran's previous 
attacks of rheumatic fever are related to his aortic valve 
disease and that his rheumatic disease injured both his 
mitral and aortic valves.  

From April to May 1994, the veteran was hospitalized at a 
VAMC for sinus surgery.  The discharge summary indicates that 
the veteran's heart had a regular rate and rhythm with 
evidence of mechanical valve clicks.  The remainder of the 
examination was unremarkable.  

A VAMC discharge summary covering a period of hospitalization 
from July 1996 to September 1996 indicates that the veteran 
was hospitalized complaining of a four day history of fever 
and chills.  On examination, his heart displayed an "aortic 
click."  A CT of the chest showed a possible hematoma versus 
an abscess in the right upper lobe located in the general 
area wherein a chest tube was placed.  The veteran remained 
afebrile during his hospital stay and had no respiratory 
distress.  A primary diagnosis of ehrlichiosis with acute 
respiratory stress syndrome and sepsis was rendered.  
Additional diagnoses included rheumatic heart disease, 
chronic sinusitis, chronic obstructive pulmonary disease, 
hypertension, urinary tract infection, foot neuropathy, and 
anemia were also rendered.

The report of an October 1996, VA chest CT scan indicates 
that a previously noted infiltrate in the left lower lobe had 
almost completely cleared with minimal residual changes 
persisting.  Similarly, an infiltrate in the right lower lung 
anteriorly also appeared less prominent.  The examination 
report is silent for any cardiovascular pathology.  

In November 1996, the veteran was afforded a personal hearing 
before a regional office hearing representative.  The veteran 
stated that he had a rheumatic fever during his active 
military service.  He indicated that he underwent heart 
surgery to correct problems that his doctor had told him were 
related to his inservice rheumatic fever.  

As indicated previously, Diagnostic Code 7016 provides for a 
100 percent disability rating for one year following 
implantation of a prosthetic heart valve; thereafter, rated 
as rheumatic heart disease with a minimum rating of 30 
percent. Under Diagnostic Code 7000, inactive rheumatic heart 
disease from the termination of an established service 
episode of rheumatic fever or its subsequent recurrence with 
cardiac manifestations during the episode or recurrence for 3 
years; or diastolic murmur with characteristic EKG 
manifestation or definitely enlarged heart warrants a 30 
percent disability rating.  A 60 percent disability rating 
contemplates definite heart enlargement; severe dyspnea on 
exertion, elevation of systolic blood pressure, or such 
arrhythmias as paroxysmal auricular fibrillation or flutter 
or paroxysmal tachycardia; or preclusion of more than light 
manual labor.  38 C.F.R. § 4.104 (1997).

An increased disability is not warranted, as the evidence 
does not show that the veteran's disability met the schedular 
criteria for an increased disability rating prior to April 
10, 1997.  On the contrary, the evidence does not show that 
the veteran's disability was manifested by a definite heart 
enlargement.  Similarly, the evidence does not show severe 
dyspnea on exertion, elevation of systolic blood pressure or 
paroxysmal auricular fibrillation, flutter or paroxysmal 
tachycardia.  Additionally, the clinical evidence does not 
show that the veteran was precluded from more than light 
manual labor prior to April 10, 1997.  Accordingly, based on 
the evidence, the Board must find that any functional 
impairment resulting from the veteran's service connected 
cardiovascular disability, to include valvular heart disease 
with a history of rheumatic fever and rheumatic heart disease 
disability was consistent with the rating code provisions for 
a 30 percent rating in effect prior to April 10, 1997.

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for a cardiovascular 
disability, to include valvular heart disease with a history 
of rheumatic fever and rheumatic heart disease, prior to 
April 10, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1997); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.104, Diagnostic 
Codes 7000-7123 (1997).

II. Total Disability Rating based upon Individual 
Unemployability

As set forth above, the veteran's disability rating for his 
service-connected cardiovascular disability as a result of 
his rheumatic fever and rheumatic heart disease has been 
increased to 100 percent.   Total disability based upon 
individual unemployability contemplates a schedular rating 
less than total.  38 C.F.R. § 4.16(a) (1999).  Since the 
veteran in this case is entitled to a 100 percent schedular 
rating, he is not eligible for a TDIU evaluation. See Vettese 
v. Brown, 7 Vet App. 31 (1994) ("claim for TDIU presupposes 
that the rating for the condition is less than 100 
percent"); Holland v. Brown, 6 Vet App. 443 (1994).  In 
essence, a TDIU rating is moot as the veteran has a total 
rating based on his service connected disability.  Therefore, 
as a matter of law, the veteran's claim for TDIU fails.

III.  Temporary Total Rating for a Period of VA 
Hospitalization from August 11, 1999 to September 8, 1999

The appellant asserts that he is entitled to a temporary 
total rating for the period of VA hospitalization from August 
11, 1999, to September 8, 1999, because he received treatment 
and evaluation for his service connected cardiovascular 
disability during that time.

VA regulations provide that a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established that a service-
connected disability has required hospital treatment in a VA 
or an approved hospital for a period in excess of 21 days, or 
hospital observation at VA expense for a service-connected 
disability for a period in excess of 21 days. 38 C.F.R. § 
4.29 (1999).

The report concerning the period of hospitalization in 
question indicates that the appellant was admitted to a VA 
medical center (VAMC) from August 11, 1999 to September 1999 
for treatment for coronary artery disease, coronary 
obstructive pulmonary disease, congestive heart failure, 
peripheral vascular disease, and hypertension.  

VA Adjudication Manual, M21-1, Part VI, Chapter 5, paragraph 
11.18f(2) (August 26, 1996) (VA Manual M21-1) states that 
"if verified rheumatic heart disease has been demonstrated, 
the effect of subsequent onset of hypertensive or 
arteriosclerotic heart disease which may also produce heart 
muscle changes and congestive failure cannot be 
satisfactorily dissociated from the rheumatic changes."  The 
combined cardiac disability is to be evaluated as one entity 
under the service-connected rheumatic heart disease code.  
Recently, the VA General Counsel has determined that this 
provision of VA Manual M21-1 is substantive and binding on 
the Board.  VAOPGPREC 6-2000 (May 19, 2000).

While the evidence shows that the veteran's mitral valve and 
aortic valve prosthesis were operating normally during his 
admission to the VAMC, the VA hospitalization report 
indicates that he received intensive treatment and evaluation 
for cardiovascular symptoms.  These symptoms cannot be 
"satisfactory dissociated from his rheumatic changes."  The 
Board notes that the appellant has been hospitalized several 
times for treatment involving his service connected 
cardiovascular disability, and for which he was awarded 
temporary total ratings.

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. § 
5107 (b). In this case, the Board, after careful and thorough 
evaluation of the evidence pertaining to the period of 
hospitalization in question, has determined that it is 
approximately balanced.  Therefore, extending the benefit of 
the doubt to the appellant, the Board finds that the 
appellant's period of VA hospitalization from August 11, 1999 
to September 8, 1999, was required for treatment of his 
service- connected cardiovascular disability, to include 
valvular heart disease with a history of rheumatic fever and 
rheumatic heart disease, and, thus warrants the assignment of 
a temporary 100 percent rating under the provisions of 38 
C.F.R. § 4.29 (1999).


ORDER

A 100 percent evaluation, is granted for a cardiovascular 
disability, to include valvular heart disease with a history 
of rheumatic fever and rheumatic heart disease, subject to 
the laws and regulations governing the award of monetary 
benefits.

A 100 percent evaluation prior to December 18, 1997, is 
granted for a cardiovascular disability, to include valvular 
heart disease with a history of rheumatic fever and rheumatic 
heart disease, subject to the laws and regulations governing 
the award of monetary benefits.

An increased disability rating from a cardiovascular 
disability, to include valvular heart disease with a history 
of rheumatic fever and rheumatic heart disease, rated as 30 
percent disabling prior to April 10, 1997, is denied.

A temporary total disability rating is granted for the 
veteran's period of VA hospitalization from August 11, 1999 
to September 8, 1999, for treatment of his service- connected 
cardiovascular disability, to include valvular heart disease 
with a history of rheumatic fever and rheumatic heart 
disease. The veteran's claim for TDIU is denied in light of 
his 100 percent evaluation for service connected PTSD.


A temporary total disability rating is granted for the 
veteran's period of VA hospitalization from August 11, 1999 
to September 8, 1999, for treatment of his service- connected 
cardiovascular disability, to include valvular heart disease 
with a history of rheumatic fever and rheumatic heart 
disease.
 


		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

